                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


 JOSE PEREZ SANTIAGO,                        )
                                             )
                     Plaintiff               )
                                             )
 vs.                                         )           JUDGMENT IN A CIVIL CASE
                                             )             CASE NO. 5:20-CV-35-M
 COMMISSIONER OF SOCIAL                      )
 SECURITY,                                   )
                                             )
                     Defendant.              )



Decision by Court.

IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s complaint is hereby
DISMISSED WITHOUT PREJUDICE.




This Judgment filed and entered on March 10, 2020, and copies to:
Jose Perez Santiago (via CM/ECF electronic notification)



 March 10, 2020                                        Peter A. Moore, Jr.
                                                       Clerk of Court



                                                 By:
                                                       Deputy Clerk
